DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 and 10/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Gu (US 8172197) or, in the alternative, under 35 U.S.C. 103 as obvious over Gu in further view of Knoll (US 6386221);
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (and/or in view of Knoll) as applied to claims 1 and 2 above.


Gu discloses in claim 1:  (see at least annotated figure 6 below)

    PNG
    media_image1.png
    939
    674
    media_image1.png
    Greyscale

An electromagnetic valve (of 26 figure 6 and 8) having an inlet port (at 50) through which a driving fluid (48) flows in, an outlet port (the bottom channels of 116/118 at 1002) through which the driving fluid flow out, and a discharge port (at 126/130) through which the driving fluid is discharged (when exhausted), the electromagnetic valve being placed in a flowing state (see figure 8) where the inlet port and the outlet port communicate with each other and a draining state (best seen in figure 6) where the outlet port and the discharge port communicate with each other, the electromagnetic valve comprising: a housing (60/154); a solenoid (at 16) that is accommodated in the housing and includes a bobbin (112/114 act as a bobbin around which the coil is wrapped) having a coil (52) wound therearound; a stator core (the body portions of 112/114/134 act as the core, each of the materials indicated as metal per MPEP 608.02 IX) that is provided on an axis (centrally aligned) of the bobbin and is fixed in the housing; a moving core storage (sleeve 136) that is formed by the stationary core (112/114 surfaces), an inner surface of the bobbin (id), and an inner surface of the housing (at 148) and communicates with the inlet port; a moving core (40) that is provided in the moving core storage and is disposed movably in the axial direction (to open and close the valve); a driving fluid passage (via 44/168/116/118) communicating the inlet port and the outlet port; a discharge passage (via 108/116/118/80/80’) communicating the moving core storage and the discharge port; and a valve (at 42/146/170) that is configured to be movable together with the moving core and is configured to switch between a flowing state of opening the driving fluid passage (when pulled away from inlet) and closing the discharge passage and a discharging state of closing the driving fluid passage (by spring biasing closed the inlet) and opening the discharge passage, wherein the inlet port is opened on one surface side (top surface) of the housing in the axial direction of the bobbin while the outlet port and the discharge port are opened on the other surface side (bottom surface) of the housing in the axial direction of the bobbin; if it could be persuasively argued that Gu does not explicitly disclose: a separate bobbin with an ferromagnetic core/stator and ferromagnetic moveable core; Knoll teaches: a separate bobbin (304 figure 13) with an ferromagnetic core/stator (302) and ferromagnetic moveable core (313, for the purpose of providing a completely separate magnetic flux circuit about the coil, and see Col 5 ln 55-60); Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange (as arguably provided by Gu) and as taught by Knoll, a separate bobbin to hold the coil of Gu as taught in Knoll with a ferromagnetic core/stator as arguably required by Gu and as taught by Knoll, and ferromagnetic moveable core as arguably required by Gu and as taught by Knoll, for the purpose of providing for the solenoid of Gu as taught by Knoll, a completely separate magnetic flux circuit about the coil, thus providing for example, a flux path with fewer eddy currents that would detract from the efficient operation of the solenoid. 

Gu (or as modified for the reasons above) disclose in claim 2:  A valve device comprising: the electromagnetic valve according to claim 1; and a valve body (at 14), wherein the valve body includes a body (of 88) having a fluid passage (via 16 to 18), a valve element (at 15) configured to open and close the fluid passage, and an actuator (at 1004) including a casing (at 12) connected to the body and a drive part (36/64/38 correspond to the drive part, where they perform the function of actuating the valve element by receiving fluid pressure into the chamber 64 to open the valve 15 against the closing bias of the spring 38; and also when exhausting the pressure there from the chamber to close the valve 15 via the spring 38) configured to actuate the valve element by a driving fluid from the electromagnetic valve (as shown), the electromagnetic valve is located on an opposite side (top side) of the casing to the body, and the housing (60) has an external thread portion (at 1006) screwed into an internal thread portion (opposed to 1006) of the casing.

Gu (or as modified for the reasons above) disclose in claim 3:  A valve device comprising: the electromagnetic valve according to claim 1; and a valve body (at 14), wherein the valve body includes a body (of 88) having a fluid passage (from 16 to 18), a valve element (at 15) configured to open and close the fluid passage, and an actuator (at 1004) including a casing (at 12) connected to the body and a drive part (36/64/38 correspond to the drive part, where they perform the function of actuating the valve element by receiving fluid pressure into the chamber 64 to open the valve 15 against the closing bias of the spring 38; and also when exhausting the pressure there from the chamber to close the valve 15 via the spring 38) configured to actuate the valve element by the driving fluid from the electromagnetic valve, the electromagnetic valve is located on an opposite side (top side) of the casing to the body, and the housing is connected to the casing (via threaded connection), and an outer diameter of the housing is approximately same as an outer diameter of the casing (the outer diameter of 154 is the same as that of 12.) 

Gu (or as modified for the reasons above) disclose in claim 4:  The valve device according to claim 2, further comprising: a seal member (at 124) disposed on the other surface side of the housing to be coaxial with the housing; and a supply/discharge port (108) configured to supply and discharge the driving fluid into and from the drive part, wherein the outlet port is opened on an inside of the seal member (i.e. the seal 124 circumscribes the outlet port 1002), the discharge port is opened on an outside of the seal member (at 126), and the supply/discharge port is opened on the inside of the seal member (as shown.) 

Gu (or as modified for the reasons above) disclose in claims 5 and 6:  A fluid control device comprising a plurality of fluid control instruments (valves for flow control into semiconductor production reactors, for ALD, Col 1 ln 25-30…and…), wherein at least one of the fluid control instruments is the valve device according to claim 2 or 3.

Gu (or as modified for the reasons above) disclose in claim 7:  An electromagnetic valve replacement method comprising: in the valve device according to claim 2, rotating the electromagnetic valve (via rotational threaded reciprocal action so as…) to remove the electromagnetic valve from the casing (12) of the actuator; but Gu does not explicitly disclose: screwing an external thread portion of a housing of another electromagnetic valve into an internal thread portion of the casing; but considering that Gu teaches replacing the components as needed easily and quickly; Col 8 ln 40-45, when the actuators are subject to wear and fatigue; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a duplicate replacement electromagnetic valve that can be treaded into an internal thread of the casing of the actuator of Gu when the replacement is necessary due to wear an fatigue as taught by Gu, and especially since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753